Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 43-70 are pending.  
Priority
Instant application 16673587, filed 11/4/2019 claims benefit as follows:

    PNG
    media_image1.png
    94
    423
    media_image1.png
    Greyscale
.
The drawing of a system is found in provisional application 14/737759 and therefore the 6/13/2014 date is given as priority.
Information Disclosure Statement
All references from the IDS(s) received 11/04/2019 have been considered unless marked with a strikethrough.  NPL references can be found in the grandparent.
Election/Restrictions
In the response received 3/26/2021, Applicant elects Group I, claims 46-49, 53-56, 60-63 and 67-70.  Based on the restriction, these claims would be considered Group II.  However, there is evidence suggesting that Applicant intended to elect Group I, claims 43-45, 50-52, 57-59, and 64-66 drawn to a system because Applicant discusses these claims in the specie election and then mentions rejoinder of withdrawn method claims.  Thus, there is sufficient evidence that Applicant elects Group I, claims 43-45, 50-52, 57-59 and 64-66.  


Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  In Applicant response please confirm the Group election.
Claims 46-49, 53-56, 60-63, and 67-70 are withdrawn as not being in group I, and if elected would not provide a right to rejoinder since if method claims are elected there is no right to rejoinder of product claims.
Claims 43-45, 50-52, 57-59, 64-66 are believed by Applicant to read on the elected species.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 43-44, 50-51, 57-58, 64-65 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-66 of of U.S. Patent No. 9739423 (“the ‘423 patent”).
The claims of the ‘423 patent teach overlapping metal hydrides, and active steps including heating an alkyl or aryl compound in a solvent in the absence of hydrogen, precipitating, hydrogenating, and isolating for example.  The claims of the ‘423 patent teach temperatures, solvents, pressures.  Claim 27 of the ‘423 patent teaches a storage system using metal hydrides of claim 9 which includes titanium.  A system containing hydrides implies being impermeable.

Claims 43-44, 50-51, 57-58, 64-65 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 9376316 (“the ‘316 patent”).
The claims of the ‘316 patent teach overlapping metal hydrides, and active steps including and preparing a bulk solid containing a ligand.  Further, claim 22 of the ‘316 patent teaches a storage system comprising the solid of claim 1.
Further, the claims of the ‘316 patent teach hydrogenating.  The claims of the ‘316 patent teach titanium at claim 1 for example.   

Claim Rejection – 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 43-44, 50-51, 57-58, 64-65  is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by US-4211537 (“the ‘537 patent”).
The ‘537 patent teaches a hydride system such as figure 4:

    PNG
    media_image2.png
    330
    427
    media_image2.png
    Greyscale
.
Further, the ‘537 patent teaches metal hydrides meeting the limitations wherein M1 is titanium, nickel or copper, or iron for example.  The instant claims allow for z to be zero, if the metal is titanium then a =1 and x = 1.  Hydrides of metals having a +3 valence would lead to three hydrogens attached.
(34)   As noted in the background of the invention currently two hydride systems are being studied for use in a hydrogen fuel automobile. These systems are based upon iron titanium and magnesium alloys. An alloy of equal molar amount of iron and titanium has a heat of formation in kcal. of -5.5 per mole of hydrogen. Magnesium hydride has a heated formation of -17.8 kcal. per mole of hydrogen. By alloying nickel or copper the heated formation can be made smaller. Typically a nickel alloy having a composition Mg.sub.2 Ni has a heated formation of -15.4 kcal. per mole. Hydrides which have a high decomposition pressure at low temperatures generally have a relatively small value of heat of formation. Magnesium nickel hydride has a dissociation temperature of about 300.degree. C. The dissociation temperature can be reduced by adding zinc to the alloy giving a dissociation temperature of approximately 260.degree. C. Other metals having usable heats of formation which may be used to form the metal hydride include vanadium, niobium, palladium and an alloy "Misch metal". Also known to form hydrides are potassium, uranium, zirconium, calcium, lithium and cerium; however, they do have a large value of heat of formation.

The ‘537 patent teaches a tank and a metal hydride in the tank (Figure 4, 172, 184 for example).  The tank is impermeable to hydrogen gas since valves are required for the flow of hydrogen.  
Claim Rejection -- 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claims 43-45, 50-52, 57-59, 64-66   are rejected under 35 U.S.C. 103 as being anticipated by US-8147599 (“the ‘599 patent”) in view of the article to Antonelli et al (“Antonelli”, J. Phys. Chem. C 2010, 114, 8651–8660).
The ‘599 patent teaches hydrogen storage in an apparatus such as:

    PNG
    media_image3.png
    237
    385
    media_image3.png
    Greyscale
.
In this system there is a first and second valve (13 and 18) controlling gas flow and a first and second passage (10 and 11) relating to the two openings.
Further, the ‘599 patent teaches that this device can be used for hydrogen storage of metal hydrides including (titanium and other metal hydrides):
For example, in some embodiments, the nano-tubes 20a, nano-scrolls 20b, rods 20c, and/or flower-like structures 20d are composed of boron hydride, diborane (B.sub.2H.sub.6), sodium aluminum hydride, MgH.sub.2, LiH, titanium hydride, and/or another metal hydride or another compound. A boron hydride formation on a boron interface is endothermic, having a heat of formation that must be removed through the parallel layer to which it is applied. Hydrogen, for example, may be rapidly loaded to form a relatively unstable hydrogen storage because of the excellent thermal conductivity of boron hydride, which similarly allows for rapid unloading of the hydrogen.


The Antonelli article teaches alternative hydrogen storage hydrides comprising titanium that can also be used in hydrogen storage.
In KSR International Vo. V. Teleflex Inc., 82 USPQ2d (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” (Id. At 1395).
In this case at least prong B of KSR applies, one could substitute one known titantium material for another.  Further, there is motivation to substitute because the Antonelli article teaches that large numbers of hydrogen molecules can be stored when using alternative Titanium systems (see Table 1 for example).  Further, as shown in the conclusion titanium was the highest performing metal.
	Thus, all of the elements of claims were known to one of ordinary skill in the art at the time the invention was made and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of invention.  Therefore, the claimed invention, as a whole, would have been obvious to one of ordinary skill in that art at the time the invention was made.
	
.
Conclusions
	No claims allowed.    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CLINTON A BROOKS/Primary Examiner, Art Unit 1622